1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    CARL S.,
                                                 Case No. 5:17-cv-02308-GJS
12                 Plaintiff
13            v.                                 JUDGMENT
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                   Defendant.
16
17
18         Pursuant to the Court’s Memorandum Opinion and Order,
19         IT IS ADJUDGED that the decision of the Commissioner of the Social
20   Security Administration is REVERSED and this matter REMANDED, pursuant to
21   sentence four of 42 U.S.C. § 405(g), for further administrative proceedings
22   consistent with the Court’s Memorandum Opinion and Order filed
23   contemporaneously with the filing of this Judgment.
24
25   DATED: February 5, 2019
26                                         __________________________________
27                                         GAIL J. STANDISH
                                           UNITED STATES MAGISTRATE JUDGE
28
